EXHIBIT Eleven-Year Financial Summary Wal-Mart Stores, Inc. (Dollar amounts in millions except per share data) Fiscal Year Ended January31, 2008 2007 2006 2005 Operating Results Net sales $ 374,307 $ 344,759 $ 308,945 $ 281,488 Net sales increase 8.6 % 11.6 % 9.8 % 11.4 % Comparable store sales increase in the United States (1) 2 % 2 % 3 % 3 % Cost of sales $ 286,350 $ 263,979 $ 237,649 $ 216,832 Operating, selling, general and administrative expenses 70,174 63,892 55,724 50,178 Interest expense, net 1,794 1,529 1,180 980 Effective tax rate 34.2 % 33.5 % 33.1 % 34.2 % Income from continuing operations $ 12,863 $ 12,189 $ 11,386 $ 10,482 Net income 12,731 11,284 11,231 10,267 Per share of common stock: Income from continuing operations, diluted $ 3.16 $ 2.92 $ 2.72 $ 2.46 Net income, diluted 3.13 2.71 2.68 2.41 Dividends 0.88 0.67 0.60 0.52 Financial Position Current assets of continuing operations $ 47,053 $ 46,489 $ 43,473 $ 37,913 Inventories 35,159 33,667 31,910 29,419 Property, equipment and capital lease assets, net 96,867 88,287 77,863 66,549 Total assets of continuing operations 162,547 150,658 135,758 117,139 Current liabilities of continuing operations 58,338 52,089 48,915 42,609 Long-term debt 29,799 27,222 26,429 20,087 Long-term obligations under capital leases 3,603 3,513 3,667 3,073 Shareholders’ equity 64,608 61,573 53,171 49,396 Financial Ratios Current ratio 0.8 0.9 0.9 0.9 Return on assets (2) 8.5 % 8.8 % 9.3 % 9.8 % Return on shareholders’ equity (3) 21.0 % 22.0 % 22.8 % 23.1 % Other Year-End Data Walmart U.S. Segment Discount stores in the United States 971 1,075 1,209 1,353 Supercenters in the United States 2,447 2,256 1,980 1,713 Neighborhood Markets in the United States 132 112 100 85 Sam's Club Segment Sam’s Clubs in the United States 591 579 567 551 International Segment Units outside the United States 3,098 2,734 2,158 1,480 (1) For fiscal 2006 and prior years, we considered comparable store sales to be sales at stores that were open as of February1st of the prior fiscal year and which had not been converted, expanded or relocated since that date.Beginning in fiscal 2007, comparable store sales includes all stores and clubs that have been open for at least the previous 12 months. Additionally, stores and clubs that are relocated, expanded or converted are excluded from comparable store sales for the first 12 months following the relocation, expansion or conversion. (2) Income from continuing operations before minority interest divided by average total assets from continuing operations. (3) Income from continuing operations before minority interest divided by average shareholders’ equity. 1 2004 2003 2002 2001 2000 1999 1998 $ 252,792 $ 226,479 $ 201,166 $ 178,028 $ 153,345 $ 129,161 $ 112,005 11.6 % 12.6 % 13.0 % 16.1 % 18.7 % 15.3 % 12.4 % 4 % 5 % 6 % 5 % 8 % 9 % 6 % $ 195,922 $ 175,769 $ 156,807 $ 138,438 $ 119,526 $ 101,456 $ 88,163 43,877 39,178 34,275 29,942 25,182 21,469 18,831 825 930 1,183 1,194 837 595 716 34.4 % 34.9 % 36.4 % 36.6 % 37.4 % 37.7 % 37.0 % $ 9,096 $ 7,940 $ 6,718 $ 6,446 $ 5,582 $ 4,209 $ 3,424 9,054 7,955 6,592 6,235 5,324 4,397 3,504 $ 2.08 $ 1.79 $ 1.50 $ 1.44 $ 1.25 $ 0.94 $ 0.76 2.07 1.79 1.47 1.39 1.19 0.98 0.77 0.36 0.30 0.28 0.24 0.20 0.16 0.14 $ 33,548 $ 28,867 $ 25,915 $ 24,796 $ 22,982 $ 19,503 $ 18,589 26,263 24,098 21,793 20,710 18,961 16,058 16,005 57,591 50,053 44,172 39,439 34,570 24,824 23,237 102,455 90,229 79,301 74,317 67,290 47,066 44,221 37,308 31,752 26,309 28,096 25,058 15,848 13,930 17,088 16,545 15,632 12,453 13,650 6,875 7,169 2,888 2,903 2,956 3,054 2,852 2,697 2,480 43,623 39,461 35,192 31,407 25,878 21,141 18,519 0.9 0.9 1.0 0.9 0.9 1.2 1.3 9.7 % 9.6 % 9.0 % 9.3 % 10.1 % 9.6 % 8.5 % 22.4 % 21.8 % 20.7 % 23.0 % 24.5 % 22.0 % 19.6 % 1,478 1,568 1,647 1,736 1,801 1,869 1,921 1,471 1,258 1,066 888 721 564 441 64 49 31 19 7 4 — 538 525 500 475 463 451 443 1,248 1,163 1,050 955 892 605 568 Financial information prior to fiscal 2004 has been restated to reflect the sale of McLane Company, Inc. (“McLane”) that occurred in fiscal 2004.Financial information prior to fiscal 2007 has been restated to reflect the disposition of our South Korean and German operations that occurred in fiscal 2007. McLane and the South Korean and German operations are presented as discontinued operations.Financial information for fiscal 2006, 2007 and 2008 has been restated to reflect the impact of Gazeley Limited which was sold in July 2008, and the closure of 23 stores and divestiture of other properties of The Seiyu, Ltd. in Japan during the third quarter of fiscal 2009.All years have been restated for the fiscal 2004 adoption of the expense recognition provisions of Statement of Financial Accounting Standards No.123, “Accounting and Disclosure of Stock-Based Compensation.” In fiscal 2005, we adopted Statement of Financial Accounting Standards No.123R, “Share-Based Payment,” which did not result in a material impact to our financial statements. In fiscal 2003, the Company adopted Statement of Financial Accounting Standards No.142, “Goodwill and Other Intangible Assets.” In years prior to adoption, the Company recorded amortization expense related to goodwill. The consolidation of The Seiyu, Ltd. (“Seiyu”), had a significant impact on the fiscal 2006 financial position amounts in this summary. The acquisition of the Asda Group PLC and the Company’s related debt issuance had a significant impact on the fiscal 2000 amounts in this summary. Certain reclassifications have been made to prior periods to conform to current presentations. 2 Table of contents Management’s discussion and analysis of financial condition and results of operations 4 Consolidated Statements of Income 20 Consolidated Balance Sheets 21 Consolidated Statements of Shareholders’ Equity 22 Consolidated Statements of Cash Flows 23 Notes to Consolidated Financial Statements 24 Report of independent registered public accounting firm 45 Report of independent registered public accounting firm on internal control over financial reporting 46 Management’s report to our shareholders 47 Fiscal 2008 end-of-year store count 48 Ratio of Earnings to Fixed Charges 49 3 Wal-Mart Stores, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Wal-Mart Stores, Inc. (“Wal-Mart,” the “Company” or “we”) operates retail stores in various formats around the world and is committed to saving people money so they can live better. We earn the trust of our customers every day by providing a broad assortment of quality merchandise and services at every day low prices (“EDLP”), while fostering a culture that rewards and embraces mutual respect, integrity and diversity. EDLP is our pricing philosophy under which we price items at a low price every day so that our customers trust that our prices will not change under frequent promotional activity. Our focus for Sam’s Club is to provide exceptional value on brand-name merchandise at “members only” prices for both business and personal use. Internationally, we operate with similar philosophies. Our fiscal year ends on January31. We intend for this discussion to provide the reader with information that will assist in understanding our financial statements, the changes in certain key items in those financial statements from year to year, and the primary factors that accounted for those changes, as well as how certain accounting principles affect our financial statements. The discussion also provides information about the financial results of the various segments of our business to provide a better understanding of how those segments and their results affect the financial condition and results of operations of the Company as a whole. This discussion should be read in conjunction with our financial statements as of January31, 2008, and the year then ended and accompanying notes. Throughout this Management’s Discussion and Analysis of Financial Condition and Results of Operations, we discuss segment operating income and comparable store sales.
